Name: 97/664/EC: Council Decision of 7 October 1997 repealing Directive 82/606/EEC relating to the organization by the Member States of surveys on the earnings of permanent and seasonal workers employed in agriculture
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  farming systems;  labour market;  personnel management and staff remuneration
 Date Published: 1997-10-14

 Avis juridique important|31997D066497/664/EC: Council Decision of 7 October 1997 repealing Directive 82/606/EEC relating to the organization by the Member States of surveys on the earnings of permanent and seasonal workers employed in agriculture Official Journal L 280 , 14/10/1997 P. 0014 - 0014COUNCIL DECISION of 7 October 1997 repealing Directive 82/606/EEC relating to the organization by the Member States of surveys on the earnings of permanent and seasonal workers employed in agriculture (97/664/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 213 thereof,Having regard to the proposal from the Commission,Whereas Council Directive 82/606/EEC of 28 July 1982 relating to the organization by the Member States of surveys on the earnings of permanent and seasonal workers employed in agriculture (1) was adopted in order to make available comparable statistics on the development of the earnings of agricultural workers in the Member States;Whereas the requirement for national and Community statistics can now be met using other sources;Whereas it is in the general interest to reduce the volume of Community legislation and to limit the statistical burden on the Member States to those requirements which are essential;Whereas the Statistical Programme Committee established by Decision 89/382/EEC, Euratom (2) has been consulted in accordance with Article 3 of that Decision,HAS ADOPTED THIS DECISION:Article 1 Directive 82/606/EEC is hereby repealed.Article 2 This Decision is addressed to the Member States.Done at Luxembourg, 7 October 1997.For the CouncilThe PresidentJ.-C. JUNCKER(1) OJ L 247, 23. 8. 1982, p. 22. Directive as last amended by the 1994 Act of Accession.(2) OJ L 181, 28. 6. 1989, p. 47.